 



Exhibit 10.5
June 30, 2006
CITEL Technologies Limited, a company organized under the laws of England and
Wales (“CITEL (U.K.)”), and CITEL Technologies, Inc., a Delaware corporation
(“CITEL (U.S.)” are the obligors under a Secured Promissory Note, dated
January 21, 2005 in the original principal amount of $3,500,000 (the “Note”)
payable to Verso Technologies, Inc., a Minnesota corporation (“Verso”).
Capitalized Terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Note.
FOR VALUE RECEIVED, CITEL (U.K.), CITEL U.S., and Verso hereby agree conditional
upon Admission (as defined below) to amend the Note as follows effective as of
today’s date:
1. Section 2 shall be deleted and replaced with the following:
“2. Payment of Principal and Interest. If not sooner paid or converted according
to the terms hereof, and the due date is not accelerated according to the terms
hereof or extended by mutual written agreement of CITEL (U.K.), CITEL (U.S.) and
Verso, the principal balance of this note shall be due and payable as follows;
2.1 $870,000 shall be paid within one business day of Admission; followed by
2.2 6 monthly installments of $75,000 commencing 12 months from the date of
Admission; and
2.3 all remaining outstanding principal and accrued interest under this note
will be due and payable on the third anniversary of the date hereof (being the
date of this note)”.
2. Upon the completion of the admission of Citel plc’s entire issued share
capital to the AIM market of the London Stock Exchange plc (“AIM”)
(“Admission”), Verso agrees to irrevocably waive its rights (such waiver to be
effective concurrent with the on Admission) to be prepaid the Note in accordance
with Section 5.2 of the Note arising from (and limited to the transactions
associated with) the Admission; it being understood that, the waiver given by
Verso hereby shall not waive any subsequent right to be prepaid the Note in
accordance with Section 5.2 of the Note;
3. Section 6.1 of the Note will be deleted and replaced with the following
clause:
“Conversion at the option of Verso. Subject to Section 6.2 Verso shall have the
right to convert, at its sole option and from time to time, the remaining unpaid
principal amount under the Note (together with accrued and unpaid interest
thereon) into shares of the capital stock of Citel plc (the “Conversion
Shares”), such shares shall be valued at fair market value as of the day
immediately prior to such conversion, and Citel shall take all action necessary
to permit Verso to freely

 



--------------------------------------------------------------------------------



 



transfer and sell such Conversion Shares on AIM (or any such other market upon
which the capital stock of Citel trades at the time of such conversion)”;
4 the words “and any prepayment notice given by Citel pursuant to this section
6.2 shall be irrevocable” will be added to the last sentence of section 6.2
after the words “Conversion Notice”; and
5. the words “Save that Verso acknowledges it will be required to enter into a
contractual commitment not to sell such shares prior to the date 12 months from
Admission and for a further period of 12 months from such date only to sell
through the company’s broker” will be as a new sentence at the end of
Section 6.2.
Except as provided above, the provisions of the Note shall remain in effect,
IN WITNESS WHEREOF, CITEL (U.K.) and CITEL (U.S.) have caused this amendment to
the Note to be executed as of the effective date first above written.

              CITEL TECHNOLOGIES, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
            CITEL TECHNOLOGIES LIMITED
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
            Title: Chief Executive Officer
 
            CITEL TECHNOLOGIES LIMITED
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
            Title: Secretary

          Acknowledged and agreed:    
 
        VERSO TECHNOLOGIES, INC,    
 
       
BY:
  /s/ Juliet M. Reising               Name: Juliet M. Reising     Title: EVP &
CFO    

2